Citation Nr: 1431626	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for schizoid personality, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

The Veteran requested a hearing before the Board in his March 2011 substantive appeal.  The Veteran submitted a November 2013 statement withdrawing his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

A preponderance of the evidence is against a current acquired psychiatric disability. 


CONCLUSION OF LAW

The basic criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records reflect treatment for a schizoid personality disorder and depression.  

Nevertheless, his March 1971 separation examination reflects a normal psychiatric clinical evaluation. 

Although the Board recognizes that the Veteran was treated for psychiatric issues in service, a detailed review of the post-service evidence fails to reveal a psychiatric disability, providing highly probative evidence against this claim. 

To confirm this fact, the Veteran underwent an October 2009 VA mental examination.  The VA examiner noted that the Veteran had a history of being hospitalized while he was in service for depressive symptoms, and some neurotic and schizoid tendencies with no evidence of florid psychosis.  A psychiatric examination at that time revealed that the Veteran was alert, attentive, and oriented.  The VA examiner noted that the Veteran's mood was good, affect was stable and appropriate.  Insight and judgment were noted to be good.  No homicidal or suicidal thoughts were observed.  The VA examiner determined that the Veteran's psychiatric examination was normal and noted no current diagnosable Axis I pathology.  The VA examiner stated that the Veteran did not show evidence of current symptoms of a mood, anxiety or psychotic disorder based on this examination.  He concluded his report stating that there is no evidence of residuals of a psychotic episode with no current diagnosable Axis I pathology based on this examination, and the Veteran did not have continuation of symptoms shown when he was on active duty, providing highly probative evidence against this claim. 

Beyond the above, a general examination completed in September 2011 in conjunction with a pension claim, reflects a normal psychiatric examination.  See Virtual VA.  It was noted that the Veteran had normal judgment, intact insight and was oriented to time, place and person.  No psychiatric diagnosis was given. VA treatment records have been reviewed.  They additionally fail to reflect a diagnosis of an acquired psychiatric disability.

While the Board has considered the Veteran's complaints of psychiatric symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The examinations and treatment records, overall, provide highly probative evidence against this claim, notwithstanding the evidence in service that supports this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with mental disorder. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current acquired psychiatric disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, with respect to his service connection claim, the Veteran was afforded an examination in October 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 VA examination and opinion obtained adequately address all of the Veteran's contentions and are adequate.  

The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and provides sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  Significantly, as noted above, there is no current diagnosis related to an acquired psychiatric disability. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for an acquired psychiatric disability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


